MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                       FILED
      regarded as precedent or cited before any                              Feb 21 2020, 6:30 am
      court except for the purpose of establishing                                CLERK
      the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                                 Court of Appeals
                                                                                   and Tax Court
      estoppel, or the law of the case.


      ATTORNEYS FOR APPELLANT                                  ATTORNEY FOR APPELLEE
      Julie C. Dixon                                           Alan D. Wilson
      Bryan L. Ciyou                                           Kokomo, Indiana
      Alexander N. Moseley
      Ciyou & Dixon, P.C.
      Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Charles Huffer,                                          February 21, 2020
      Appellant-Respondent,                                    Court of Appeals Case No.
                                                               19A-DR-1150
              v.                                               Appeal from the
                                                               Carroll Circuit Court
      Chelsy Huffer,                                           The Honorable
      Appellee-Petitioner.                                     Thomas R. Lett, Special Judge
                                                               Trial Court Cause No.
                                                               08C01-1609-DR-82



      Kirsch, Judge.


[1]   Charles Huffer (“Father”) appeals the trial court’s decree of dissolution of his

      marriage to Chelsy Huffer (“Mother”) and its subsequent order on Father’s


      Court of Appeals of Indiana | Memorandum Decision 19A-DR-1150 | February 21, 2020               Page 1 of 19
      motion to correct error. Father raises five issues for our review, which we

      restate as:


              I.       Whether the trial court abused its discretion when it issued
                       a contempt order sentencing Father to thirty days in jail
                       but suspending the sentence on the conditions that he
                       submit to a drug test and strictly comply with court orders;


              II.      Whether the trial court erred in awarding sole physical and
                       legal custody of the parties’ children to Mother because the
                       evidence did not support the findings and the findings did
                       not support the conclusions;


              III.     Whether the trial court erred in not giving Father credit
                       against his child support arrearage amount for the
                       overnights the children spent with him and for Father’s
                       payment of health insurance while the action was pending;


              IV.      Whether the trial court erred in its distribution of the
                       marital property because it inaccurately found that there
                       was no debt associated with the truck awarded to Father;
                       and


              V.       Whether the trial court abused its discretion when it
                       awarded Mother attorney fees associated with the finding
                       of contempt.


[2]   We affirm in part, vacate in part, and remand.


                                 Facts and Procedural History
[3]   Father and Mother (together, “the Parties”) were married on March 24, 2012,

      and two children (“the Children”) were born of the marriage. Appellant’s App.

      Court of Appeals of Indiana | Memorandum Decision 19A-DR-1150 | February 21, 2020   Page 2 of 19
      Vol. 2 at 23. Prior to the marriage, the Parties entered into an Antenuptial

      Agreement on March 12, 2012 (“the Antenuptial Agreement”), which they

      agreed was binding and enforceable. Id. at 117; Tr. Vol. 2 at 109; Tr. Vol. 3 at

      124. The Antenuptial Agreement contained a provision stating, “[t]he parties

      hereby waive and release each other from any and all other claims to property,

      support, maintenance, and alimony, whether temporary or permanent, as well

      as attorney fees, to the full extent that they may now or in the future legally do

      so . . . .” Appellant’s App. Vol. 2 at 120.


[4]   The Parties separated on August 24, 2016. Id. at 23. On September 12, 2016,

      Mother filed a petition for dissolution, and on January 4, 2017, the trial court

      entered a Provisional Order. Id. at 52, 54. The Provisional Order determined

      that the Parties were to have joint legal custody of the Children and that Mother

      was to have primary physical custody of the Children. Id. at 54. The trial court

      found that Father was to pay child support in the amount of $298.00 per week

      and that the child support obligation should be retroactive to the date of the

      filing of the petition for dissolution. Id. At the time of the Provisional Order,

      Father was ordered to maintain health insurance for the Children. Id.


[5]   Over the course of the dissolution proceedings, Mother filed an emergency

      modification of custody petition, a motion to clarify whether Father was to

      receive overnights, as well as numerous contempt citations against Father. Id.

      at 58, 78, 81, 133. As part of an Agreed Entry and Order, the Parties stipulated

      to hire and utilize a parenting coordinator to be a “conduit for communications

      between the [P]arties that involve the [C]hildren, parenting time, and parenting

      Court of Appeals of Indiana | Memorandum Decision 19A-DR-1150 | February 21, 2020   Page 3 of 19
      decisions.” Id. at 64. On February 13, 2018, Father filed a motion to modify

      child support requesting that the amount of child support ordered in the

      Provisional Order be modified to give Father credit for paying for the

      Children’s health insurance and for the proper amount of overnights that he

      exercised with the Children. Id. at 73-77. On March 19, 2018, the trial court

      held a hearing on that motion and the other pending motions; however, the

      hearing was not completed and was never reset for completion. Tr. Vol. 2 at 2,

      14, 68-69.


[6]   The final hearing on the petition for dissolution was held on September 12 and

      13, 2018. At that hearing, the trial court stated that evidence would be heard at

      that time on all pending motions, and “everything we’ve done so far that hasn’t

      had a ruling or a resolution, [will] just be brought forward to today.” Id. at 72.

      Prior to the hearing, Father had filed a request for specific findings and

      conclusions pursuant to Indiana Trial Rule 52, and after the hearing, the Parties

      filed proposed findings and conclusions. Appellant’s App. Vol. 2 at 158, 161-82,

      183-208.


[7]   On November 16, 2018, the trial court issued its findings of fact and

      conclusions thereon, granting the petition for dissolution of marriage and

      determining issues of child custody, child support, and property division (“the

      Decree”). Id. at 22-46. In the Decree, the trial court awarded Mother sole

      custody of the Children, ordered Father to pay child support, and divided the

      marital property. Id. In its determination, the trial court used the $298.00 per

      week obligation from the Provisional Order to calculate that Father had not

      Court of Appeals of Indiana | Memorandum Decision 19A-DR-1150 | February 21, 2020   Page 4 of 19
      paid his full amount of child support, and that an arrearage existed. Id. at 24.

      The Decree determined that Father owed $3,377.00 in child support arrearage.

      Id. at 24, 41. The trial court also found Father to be in indirect contempt of the

      court for failing to follow several of the trial court’s orders and binding

      recommendations and sentenced Father to thirty days in jail with the sentence

      suspended under the conditions that Father strictly follow all orders of the trial

      court and immediately submit to a previously-ordered drug screen. Id. at 42.

      The trial court ordered Father to pay Mother’s attorney fees for the contempt

      finding in the amount of $3,000.00 as a penalty for the indirect contempt. Id. at

      42-43.


[8]   On December 17, 2018, Father filed a motion to correct error arguing that the

      trial court erred in not giving him credit for the correct number of overnights in

      the calculation of child support in the Decree and in not giving him credit for

      his payment of health insurance for the Children and for the correct number of

      overnights as it pertained to child support ordered in the Provisional Order,

      which resulted in an arrearage. Id. at 214-16. Father also argued, among other

      things, that the trial court erred in dividing the marital estate, in its finding of

      indirect contempt and ordering him to pay attorney fees, and in not making a

      determination of who has legal custody of the Children. Id. at 218-21. After a

      hearing, the trial court issued an order on Father’s motion to correct error,

      finding that it erred by crediting Father with the incorrect number of overnights

      in the calculation of child support in the Decree and correcting that error to

      reflect the correct number, which lowered Father’s child support payment. Id.


      Court of Appeals of Indiana | Memorandum Decision 19A-DR-1150 | February 21, 2020   Page 5 of 19
       at 47. The trial court also found it erred in not specifically designating a

       custodial parent and awarded Mother sole legal and physical custody. Id. at 49.

       The trial court further found no error in its contempt finding, award of attorney

       fees, division of marital property, and arrearage determination. Id.

       Specifically, in reference to the arrearage determination, the trial court found

       that there had been no request to reconsider the child support determination

       calculated in the provisional order. Id. Father now appeals.


                                      Discussion and Decision

                                                I.       Contempt
[9]    Father argues that the trial court abused its discretion when it found him in

       indirect contempt of court. Specifically, he contends that the sentence of thirty

       days in jail was punitive and not designed to coerce compliance and was,

       therefore, erroneously imposed. We review the trial court’s ruling on a

       contempt petition for an abuse of discretion. Reed v. Cassady, 27 N.E.3d 1104,

       1114 (Ind. Ct. App. 2015), trans. denied. We will affirm unless, after reviewing

       the record, we conclude that the trial court’s decision is against the logic and

       circumstances before it, and we have a firm and definite belief that a mistake

       has been made by the trial court. Id.


[10]   Contempt of court involves disobedience of a court order that undermines the

       court’s authority, justice, and dignity. Id. (citing City of Gary v. Major, 822
N.E.2d 165, 169 (Ind. 2005)). A person who willfully disobeys a lawfully

       issued court order is guilty of indirect contempt. Ind. Code § 34-47-3-1. “‘A


       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1150 | February 21, 2020   Page 6 of 19
       court’s inherent civil contempt powers are both coercive and remedial in

       nature.’” S.W. ex rel. Wesolowski v. Kurtic, 950 N.E.2d 19, 22 (Ind. Ct. App.

       2011) (quoting Flash v. Holtsclaw, 789 N.E.2d 955, 959 (Ind. Ct. App. 2003),

       trans. denied). In a civil contempt proceeding, the primary objective is not to

       punish, but rather, to coerce action or to compensate the aggrieved party. Id.

       In such cases, imprisonment may be imposed in order to coerce compliance

       with the court order. Id. “If the court uses imprisonment to coerce the

       defendant into doing an affirmative act, the court must provide that the

       imprisonment cease as soon as the act is done.” Reed, 27 N.E.3d at 1114 (citing

       Moore v. Ferguson, 680 N.E.2d 862, 865 (Ind. Ct. App. 1997), trans. denied). “A

       jail sentence for civil contempt must be coercive rather than punitive in nature,

       and, to avoid being purely punitive, a contempt order must offer an opportunity

       for the recalcitrant party to purge himself or herself of the contempt.” Id.


[11]   Here, in the Decree, the trial court found Father in indirect contempt of the

       court for failing to follow several of the court’s orders and binding

       recommendations that had been issued. Appellant’s App. Vol. 2 at 42.

       Specifically, Father failed to follow the trial court’s orders by failing to

       communicate about the children through the parenting coordinator and instead,

       repeatedly communicating directly with Mother, and by refusing to submit to a

       drug screen after being ordered to do so. Id. at 42, 63-66, 68, 108. The trial

       court sentenced Father to thirty days in jail and suspended the execution of the

       sentence under the following terms and conditions:


               a. [Father] shall strictly comply with all orders of the court.

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1150 | February 21, 2020   Page 7 of 19
                b. [Father] shall immediately submit to a hair follicle and urine
                drug screen. [Father] shall report to MedOne/St. Vincent
                Immediate Care . . . within 48 hours of the Order.


                c. The results of the hair follicle and urine drug screen shall be
                provided to [Mother’s] and [Father’s] counsel within 24 hours of
                receipt.


       Id. at 42.


[12]   The trial court’s order that Father serve time in jail for failing to follow

       numerous orders of the court by repeatedly communicating directly with

       Mother instead of the parenting coordinator and by failing to submit to a drug

       screen contained an opportunity for Father to purge himself of the contempt.

       Although the trial court sentenced Father to thirty days in jail, the sentence was

       suspended on the conditions that Father immediately submit to a drug screen

       and report the results and that he strictly comply with the trial court’s orders in

       the future. These conditions offered an opportunity for Father to cure or purge

       himself of the contempt, which is necessary to find a sanction coercive and not

       punitive. Because we find that the trial court’s contempt sanction was coercive

       and not punitive, we conclude that the trial court did not abuse its discretion

       when it found Father in indirect contempt of court.1




       1
        Father also seems to attempt to argue that the trial court abused its discretion when it found him in
       contempt because it failed to give him adequate notice and an opportunity to be heard regarding the
       contempt charges. To the extent that this is his argument, he has waived it for failure to present a cogent
       argument. See Martin v. Hunt, 130 N.E.3d 135, 137 (Ind. Ct. App. 2019) (“Failure to present a cogent
       argument results in waiver of the issue on appeal.”).

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1150 | February 21, 2020                  Page 8 of 19
                                                 II.      Custody
[13]   The trial court’s decisions regarding child custody are reviewed only for an

       abuse of discretion. Purnell v. Purnell, 131 N.E.3d 622, 627 (Ind. Ct. App. 2019)

       (citing Sabo v. Sabo, 858 N.E.2d 1064, 1068 (Ind. Ct. App. 2006)), trans. denied.

       There is a well-established preference in Indiana for granting latitude and

       deference to trial judges in family law matters. Id. (citing Steele-Giri v. Steele, 51
N.E.3d 119, 124 (Ind. 2016)). Here, Father requested specific findings and

       conclusions pursuant to Indiana Trial Rule 52. “The purpose of Trial Rule

       52(A) is ‘to provide the parties and the reviewing court with the theory upon

       which the trial judge decided the case in order that the right of review for error

       may be effectively preserved.’” In re Paternity of S.A.M., 85 N.E.3d 879, 885

       (Ind. Ct. App. 2017). When a trial court enters findings of fact and conclusions

       of law pursuant to Trial Rule 52, we apply the following two-tiered standard of

       review: whether the evidence supports the findings and whether the findings

       support the judgment. Hazelett v. Hazelett, 119 N.E.3d 153, 157 (Ind. Ct. App.

       2019) (citing Tompa v. Tompa, 867 N.E.2d 158, 163 (Ind. Ct. App. 2007)). The

       trial court’s findings and conclusions will be set aside only if they are clearly

       erroneous, that is, if the record contains no facts or inferences supporting them.

       Id. A judgment is clearly erroneous when a review of the record leaves us with

       a firm conviction that a mistake has been made. Id. We neither reweigh the

       evidence nor assess the credibility of the witnesses but consider only the

       evidence most favorable to the judgment. Id.




       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1150 | February 21, 2020   Page 9 of 19
[14]   Father argues that the trial court erred when it awarded sole legal and physical

       custody of the Children to Mother. He specifically contends that there are no

       findings or conclusions that supported that it was in the best interests of the

       Children for Mother to have sole legal and physical custody as required by

       Indiana Code section 31-17-2-8. Father further asserts that the trial court’s

       findings are improper because they are merely recitations of what witnesses

       testified to at the hearing or other evidence presented and are not actual

       findings that the trial court determined to be true. Father also claims that the

       findings do not address the factors contained in the statute and, instead, focus

       on the relationship between Mother and Father without findings on how that

       relationship affects the Children.


[15]   We agree with Father that the trial court’s findings are not appropriate.

       Findings of fact must be specific enough to provide the reader with an

       understanding of the juvenile court’s reasons, based on the evidence, for its

       findings of ultimate fact. Moore v. Ind. Family & Soc. Servs. Admin., 682 N.E.2d
545, 547 (Ind. Ct. App. 1997). “A finding of fact must indicate, not what

       someone said is true, but what is determined to be true, for that is the trier of

       fact’s duty.” Hazelett, 119 N.E.3d at 159. Therefore, findings “‘indicat[ing] that

       the testimony or evidence was this or the other are not findings of fact.’” Pack v.

       Ind. Family & Soc. Servs. Admin., 935 N.E.2d 1218, 1223 (Ind. Ct. App. 2010)

       (quoting Moore, 682 N.E.2d at 547). In the present case, the majority of the trial

       court’s findings pertaining to custody are merely a recitation of witness

       testimony, portions of relevant orders, descriptions of evidence admitted, each


       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1150 | February 21, 2020   Page 10 of 19
       party’s custody requests, and citations to relevant legal authority. Excluding

       these insufficient findings and undisputed background information, the

       remaining findings and conclusions pertaining to the trial court’s custody

       determination are not sufficient to determine whether the trial court’s findings

       support its custody determination. Therefore, we vacate all of the findings

       purporting to apply to or support the determination of legal and physical

       custody of the Children and remand in order for the trial court to enter

       appropriate and adequate findings that reflect what the trial court determined to

       be true. See Hazelett, 119 N.E.3d at 159 (remanding a dissolution case to the

       trial court with instructions to enter proper findings of fact and conclusions

       thereon to support the trial court’s custody determination because the trial

       court’s original findings were not sufficient and did not reflect what the trial

       court found to be true).


                                             III. Child Support
[16]   “A decision to grant or deny a motion to correct error and decisions regarding

       child support, such as modification of child support, are also reviewed for an

       abuse of that discretion.” Lovold v. Ellis, 988 N.E.3d 1144, 1149-50 (Ind. Ct.

       App. 2013). An abuse of discretion occurs when a trial court’s decision is

       against the logic and effect of the facts and circumstances before the court or if

       the court has misinterpreted the law. Id. at 1150. When reviewing a decision

       for an abuse of discretion, we consider only the evidence and reasonable

       inferences favorable to the judgment. Id.



       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1150 | February 21, 2020   Page 11 of 19
[17]   Father contends that the trial court abused its discretion when it calculated his

       child support arrearage. Specifically, he alleges that the trial court failed to

       modify the provisional order to give him credit for health insurance payments

       he made for the Children and for the correct number of overnights he exercised

       with the Children during the time the dissolution proceedings were pending.

       Father argues that, by not giving him the proper credit for the health insurance

       and overnights, the trial court erroneously calculated his child support

       obligation in the Provisional Order, which resulted in an incorrect arrearage

       calculation.


[18]   A provisional order is designed to maintain the status quo of the parties during

       the dissolution proceedings. Del Priore v. Del Priore, 65 N.E.3d 1065, 1074 (Ind.

       Ct. App. 2016) (citing Mosley v. Mosley, 906 N.E.2d 928, 929 (Ind. Ct. App.

       2009)), trans. denied. It is an interim order that terminates when the final

       dissolution decree is entered. Id. (citing Ind. Code § 31-15-4-14). “The terms of

       a provisional order may be revoked or modified before the final decree on a

       showing of the facts appropriate to revocation or modification.” Ind. Code §

       31-15-4-15. “Any disparity or inequity in a provisional order -- can and should -

       - be adjusted in the trial court’s final order.” Mosley, 906 N.E.2d at 930.


[19]   In the present case, on January 4, 2017, the trial court entered a Provisional

       Order, finding the Parties were to have joint legal custody of the Children, that

       Mother should have primary physical custody of the Children, that Father was

       to pay child support in the amount of $298.00 per week, and that Father was

       ordered to maintain health insurance on the Children. Appellant’s App. Vol. 2 at

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1150 | February 21, 2020   Page 12 of 19
54. On the Child Support Obligation Worksheet, Father was given parenting

time credit for 96-100 overnights, but there was no amount given for credit for

the Children’s weekly health insurance. Id. at 56. On February 13, 2018,

Father filed a motion to modify the child support ordered in the Provisional

Order and asserted that he was solely responsible for paying for the Children’s

health insurance but was not given credit for it and that he was not given credit

for the proper amount of overnights. Id. at 73-74. On March 19, 2018, the trial

court held a hearing on this motion in addition to other pending motions;

however, the hearing was not completed and was never reset for completion.

Tr. Vol. 2 at 2, 14, 68-69. At that hearing, Father testified that he had 141

overnights with the Children, and he testified and presented evidence that he

paid $113.56 per week for health insurance for the Children. Id. at 25-27. The

final hearing on the petition for dissolution was held on September 12 and 13,

2018, and at the beginning of the hearing, the trial court stated that evidence

would be heard at that time on all pending motions, and “everything we’ve

done so far that hasn’t had a ruling or a resolution, [will] just be brought

forward to today.” Id. at 72. In the Decree, the trial court, using the $298.00

child support amount from the Provisional Order, calculated Father’s child

support arrearage to be $3,377.00. Appellant’s App. Vol. 2 at 24. After Father

filed a motion to correct error, the trial court issued an order and stated:


        [Father] contends that the court erred in finding that he owes
        child support arrearage from the Provisional Order. The court
        finds that the Provisional Order was entered January 4, 2017 and
        calculated the child support obligation to be $298[.00]. There
        was no request to reconsider this amount filed by [Father],
Court of Appeals of Indiana | Memorandum Decision 19A-DR-1150 | February 21, 2020   Page 13 of 19
               therefore, this is the Provisional Support Order. The court did
               not err by enforcing its Order and finding that [Father] has a
               child support arrearage.


       Id. at 49.


[20]   We conclude that the trial court abused its discretion when it found in its order

       on the motion to correct error that Father did not file a request to reconsider the

       child support amount from the provisional order. Father did, in fact, file a

       motion to modify the child support amount ordered in the provisional order,

       and a hearing was held on that motion, at which evidence was presented of the

       amount of weekly health insurance Father paid for the Children and the actual

       amount of overnights that Father had with the Children. Although the hearing

       was not completed and no ruling was made on Father’s motion at that time, at

       the commencement of the final hearing, the trial court incorporated all prior

       hearings and exhibits into the final hearing. “The parent who pays the weekly

       premium cost for the child(ren)’s health insurance should receive a credit

       towards his or her child support obligation in most circumstances.” Ind. Child

       Support Guideline 3(G)(3). “A credit should be awarded for the number of

       overnights each year that the child(ren) spend with the noncustodial parent.”

       Child Supp. G. 6.


[21]   In its Decree, the trial court made no findings or conclusions regarding Father’s

       motion to modify his provisional child support and the health insurance and




       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1150 | February 21, 2020   Page 14 of 19
       parenting time credits he requested.2 The terms of the Provisional Order could

       have been modified before the final Decree on a showing of the facts

       appropriate to modification, Ind. Code § 31-15-4-15, and any disparity or

       inequity in the Provisional Order could have been and should have been

       adjusted in the trial court’s final order, Mosley, 906 N.E.2d at 930. Because of

       its lack of resolution or any findings regarding Father’s motion to modify his

       preliminary child support obligation ordered in the Provisional Order, we

       conclude that the trial court abused its discretion. We, therefore, vacate the

       portion of the order dealing with child support in the Provisional Order and

       Father’s resulting arrearage and remand to the trial court to enter findings and

       conclusions regarding Father’s motion that are consistent with the Indiana

       Child Support Guidelines, and if a deviation is necessary, to enter findings

       supporting the deviation.


                                           IV. Property Division
[22]   Father argues that the trial court abused its discretion when it divided the

       marital property because it based its property division on an erroneous finding

       of fact. Father contends that the trial court mistakenly found that there was no

       loan on the Silverado pick-up truck he was awarded in the division of marital




       2
         The trial court made one finding, in which it stated: “There was not testimony as to how much [Father]’s
       [health] insurance costs[;] however the Child Support Obligation Worksheet entered into evidence by
       [Father] indicates $113.56 a week for health insurance.” Appellant’s App. Vol. 2 at 23. As Father did present
       evidence at the March 19, 2018 hearing regarding what his health insurance premiums were for the Children,
       we do not know if this finding means that the trial court chose to disregard Father’s evidence as not being
       credible or if the trial court merely forgot that the evidence had been presented.

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1150 | February 21, 2020               Page 15 of 19
       property when there was in fact a $17,000.00 loan on the truck. He asserts that,

       based on the trial court’s division of property, which consisted of awarding him

       the Silverado and awarding Mother the Tahoe that had no debt attached to it,

       the result was an unequal division, and he is entitled to an equalization

       payment.


[23]   The division of marital property is within the sound discretion of the trial court,

       and we will reverse only for an abuse of discretion. Love v. Love, 10 N.E.3d
1005, 1012 (Ind. Ct. App. 2014). We will reverse a trial court’s division of

       marital property only if the result is clearly against the logic and effect of the

       facts and circumstances, including the reasonable inferences to be drawn

       therefrom. Luttrell v. Luttrell, 994 N.E.2d 298, 301 (Ind. Ct. App. 2013), trans.

       denied. When we review a claim that the trial court improperly divided marital

       property, we consider only the evidence most favorable to the trial court’s

       disposition of the property without reweighing evidence or assessing witness

       credibility. In re the Marriage of Marek, 47 N.E.3d 1283, 1288-89 (Ind. Ct. App.

       2016), trans. denied. “Although the facts and reasonable inferences might allow

       for a conclusion different from that reached by the trial court, we will not

       substitute our judgment for that of the trial court.” Id. at 1289.


[24]   Because the Parties had an Antenuptial Agreement, the marital estate consisted

       only of the Silverado and any associated debt, the Tahoe and any associated

       debt, an IRS debt, and the Parties’ personal property. Appellant’s App. Vol. 2 at

       36. In the Decree, the trial court found that the Tahoe owned by the Parties

       was valued at $20,000.00 and had been paid in full at the time of the final

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1150 | February 21, 2020   Page 16 of 19
       hearing. Id. at 24. Although Father testified that the Silverado owned by the

       Parties had a loan on it for $17,000.00, the trial court found that neither party

       entered any loan documentation regarding the Silverado into evidence. Id. at

       25. The trial court awarded the Tahoe and any associated indebtedness to

       Mother and awarded the Silverado and any associated indebtedness to Father.

       Id. at 36.


[25]   Father asserts that the trial court’s award of the vehicles to the Parties resulted

       in an unequal division of the marital property because he was given a vehicle

       with a $17,000.00 loan on it, while Mother was given a vehicle that had no debt

       on it. Although Father testified at the hearing, and contends now, that there is

       a $17,000.00 loan on the Silverado, there was no documentation admitted at

       the hearing to support this assertion. It was within the trial court’s discretion to

       not believe Father’s statement about the indebtedness on the Silverado without

       proper documentation, and we do not judge witness credibility or reweigh the

       evidence on appeal. In re Marek, 47 N.E.3d at 1288-89. Further, even if we

       were to find that Father was given an unequal share of the debt by being given

       the debt associated with the Silverado, the trial court found that “an equal

       division [of the marital estate] would not be just and reasonable due to the

       economic circumstances of each party at the time of the disposition of the

       property and the earning abilities of the parties related to the final division of

       property.” Appellant’s App. Vol. 2 at 37. The trial court did not abuse its

       discretion in its division of the marital property.




       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1150 | February 21, 2020   Page 17 of 19
                                             V.      Attorney Fees
[26]   Father argues that the trial court erred when it ordered him to pay Mother’s

       attorney fees for the contempt finding in the amount of $3,000.00. He asserts

       that this award of attorney fees was erroneous because the Parties had an

       Antenuptial Agreement that specifically stated that they would waive and

       release each other for claims of attorney fees.


[27]   A trial court has inherent authority to award attorney fees for civil contempt.

       J.S. v. W. K., 62 N.E.3d 1, 9 (Ind. Ct. App. 2016). “In other words, no statutory

       sanction is needed, as a court’s power to enforce compliance with its orders and

       decrees duly entered is inherent.” Kahn v. Baker, 36 N.E.3d 1103, 1116 (Ind.

       Ct. App. 2015), trans. denied. “Accordingly, apart from any statutory authority,

       a court has the inherent authority to enforce its orders and to compensate the

       aggrieved party for losses and damages resulting from another’s contemptuous

       actions.” Id. We review the trial court’s ruling on a contempt petition for an

       abuse of discretion, and we will neither reweigh the evidence nor reassess the

       credibility of witnesses. J.S., 62 N.E.3d at 9. We will affirm the trial court’s

       decision unless it is against the logic and circumstances before it and we have a

       firm and definite belief that a mistake has been made. Id.


[28]   Here, the trial court found Father in indirect contempt for failing to abide by

       several of the trial court’s orders and ordered him to pay Mother’s attorney fees

       for the finding of contempt in the amount of $3,000.00. Appellant’s App. Vol. 2

       at 42-43. In ordering this, the trial court acknowledged that the Antenuptial


       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1150 | February 21, 2020   Page 18 of 19
       Agreement provided that the Parties shall pay their own attorney fees but found

       that the agreement did not apply to the contempt finding. Id. at 42. The trial

       court did not abuse its discretion in ordering Father to pay Mother’s attorney

       fees for the contempt finding. Evidence was presented that Father repeatedly

       violated the trial court’s orders and testified that he knowingly and intentionally

       disobeyed the trial court’s orders. Tr. Vol. 3 at 202-12. As a result of Father’s

       contempt, Mother was forced to file citations and contempt motions and

       suffered damages. Because the trial court had the inherent authority to enforce

       its orders and to compensate Mother as an aggrieved party for damages

       resulting from Father’s acts of contempt, we conclude that the trial court did

       not abuse its discretion in ordering Father to pay $3,000.00 in attorney fees.3


[29]   Affirmed in part, vacated in part, and remanded.


       Bailey, J., and Mathias, J., concur.




       3
         In his reply brief, Father asserts that the present case is very similar to Young v. Young, 81 N.E.3d 250 (Ind.
       Ct. App. 2017), where an award of attorney fees related to a protective order modification was found to be
       erroneous because the parties had entered into a dissolution settlement agreement, which contained a
       provision that each party shall be responsible for their own attorney fees. Id. at 257-59. We find the Young
       case to be distinguishable from the present case because that case did not deal with a contempt finding and
       the trial court’s inherent authority to award attorney fees for civil contempt.

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1150 | February 21, 2020                    Page 19 of 19